 TRUSTEES OF TUFTS COLLEGETrustees of Tufts College aod Tufts University PoliceAssociation, Petitioner. Case l-RC-14790May 9, 1977DECISION ON REVIEWBY MEMBERS JENKINS, MURPHY, ANDWALTHEROn December 9, 1976, the Regional Director forRegion I issued his Decision and Direction ofElection in the above-entitled proceeding, in whichhe found appropriate the Petitioner's requested unitof police officers located at the Employer's campusin Medford, Massachusetts, rejecting the Employer'scontention that the smallest appropriate unit shouldinclude the police officers at its Boston campus aswell as the Medford campus. Thereafter, in accor-dance with Section 102.67 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, the Employer filed a timely request forreview of the Regional Director's decision on thegrounds, inter alia, that, in finding the requestedsingle-campus unit appropriate, he made erroneousfindings as to substantial factual issues and departedfrom officially reported precedent.By telegraphic order dated January 5, 1977, theBoard granted the Employer's request for review andthe election was stayed pending decision on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issue under review andmakes the following findings:The Employer is a nonprofit corporation engagedin the operation of an institution of higher education,with campuses in Medford and Boston, Massachu-setts. All of its undergraduate facilities and two of itsfour graduate schools are located at the Medfordcampus, with the remaining two graduate schools-the School of Medicine and the School of DentalMedicine-located at the Boston campus. The twocampuses are approximately 6 miles apart, within theBoston metropolitan area.The Petitioner seeks to represent a unit comprisedof nine nonsupervisory police officers at the Medfordcampus, excluding seven officers at the BostonThe only organized group of employees of the Employer is a serviceand maintenance unit encompassing both campuses, which is representedby the Service Employees' International Union, Local 254, AFL-CIO.2 The record does not indicate whether the Petitioner would be willing torepresent a universitywide unit of police officers.I The parties stipulated that the chief of police, captain, lieutenant, and229 NLRB No. 89campus. The Employer contends that only a univer-sitywide unit is appropriate. There is no collective-bargaining history for the employees in either of theunits asserted as appropriate,' and no labor organi-zation seeks to represent these employees in abroader unit.2In finding that the Medford campus officers had acommunity of interest separate and apart from theBoston campus officers, the Regional Director reliedlargely on his findings that there were separateimmediate supervision and a lack of employeeinterchange. Based on our review of the record, weare convinced that a unit encompassing bothcampuses is the smallest appropriate unit here.As noted by the Regional Director, Medfordcampus officers are supervised by the chief of police,Herbert Voye, aided by a lieutenant and twosergeants.3Immediate supervision of Boston campusofficers is performed by Captain Thomas Vallen-court, who has two sergeants reporting to him;however, Vallencourt and Voye confer at theMedford campus and Voye has set some personnelpolicies which are applicable to all campus police, asdetailed below.Chief Voye reports to the director of grounds andbuildings, William Slater; Captain Vallencourt re-ports to the director of physical plants, LarryMeinerth. Slater and Meinerth oversee the prepara-tion of budgets for the departments at the Medfordand Boston campuses, respectively, which are thenincorporated into the budget of the vice president ofbusiness affairs, John Mitchell.All campus police officers are subject to commonpersonnel policies applicable to all employees of theEmployer.4All hiring is subject to a universitywideaffirmative action program, and applicants for jobvacancies on the Employer's campus police force arefirst screened by the Employer's personnel office. Alist of finalists is then submitted to separate three-person committees headed by the highest rankingpolice officer at the campus where the opening exists.Promotions to supervisory positions have historicallybeen made from within each campus; however, thereis universitywide posting of nonsupervisory vacan-cies (which are also published in a universitynewspaper), and some preference is accorded totransfer requests. Employee benefits are based onsergeants are supervisors within the meaning of the Act. As this stipulationis supported by record evidence, the individuals holding these positions areexcluded from the unit.4 Somewhat different personnel policies apply to the single organizedgroup of employees mentioned earlier under their contract with theEmployer.523 DECISIONS OF NATIONAL LABOR RELATIONS BOARDuniversitywide seniority, which is carried over whenofficers are transferred to a new campus.5Campusseniority governs for purposes of selecting shifts andvacations.All officers are required to undergo 5 weeks oftraining at the state police academy and 12 weeks atthe city police academy. The Employer also has anongoing service training program, held at theMedford campus, in which all officers may partici-pate. The Employer requires that officers at theMedford campus receive training in cardiopulmo-nary resuscitation. Because of the availability ofmedical personnel at the Boston campus, suchtraining is not required of Boston campus officers.Chief Voye is the only employer official with theauthority to request the initial appointment andannual reappointment of campus officers as "specialofficers" by the Commonwealth of Massachusetts.6Chief Voye has also initiated changes in the criteriaused for hiring officers, and he promulgated afirearms policy in 1973 under which officers mustgive a written report on every incident in which a gunis discharged and must get Voye's approval to use aweapon while off duty.The officers at both campuses wear uniforms whichare the same color and are otherwise similar,although there are some minor variations betweenthose worn at the two campuses due in part to theneed to differentiate campus police from local policein the communities in which the campuses arelocated. The Employer issues the revolvers7carriedby the officers and forbids the use of other weaponson duty. All officers are apparently reimbursed forthe cost of their licenses to carry firearms.All officers work similar hours in performing patrolduties at their respective locations. While officers donot substitute for one another at different campuses,Boston campus officers have been used frequently tosupplement the Medford campus officers.8At suchtimes, Chief Voye or one of his supervisory officerscalls either Captain Vallencourt or a sergeant at theBoston campus to request additional officers; he isnot required to go through nonpolice levels ofauthority.Contrary to the Regional Director, we do not findthat sufficient factors exist here to warrant a unit5 There was evidence of at least three permanent transfers of officerswithin the past 3 years, and one "promotion" from clerk to officeraccompanied by a transfer.6 Appointment as a special officer gives campus officers the authority tomake arrests.7 The weapons issued to the Boston officers are a different make fromthose carried at Medford, but all are .38 caliber revolvers.8 Emp. Exh. 10 lists the days on which Boston officers were assigned toMedford between March 1975 and October 1976. It shows that II officersspent a total of 74 days during this 20-month period working at Medford.The median time spent was 3 days per officer; the mean was 6.7 days. Theseofficers were used to patrol the scene of a fire at the Medford campus for 2limited to a single campus. With regard to hiring,although entry-level hiring is carried out by single-campus hiring committees, as indicated, the recorddiscloses that those committees choose from amongfinalists initially screened by Employer's personneloffice. In addition, the record reveals that the chief ofpolice has had a significant influence on the hiringpractices of the Employer, and all hiring decisionsare necessarily governed by the Employer's universi-tywide affirmative action plan and personnel manu-al. Furthermore, as detailed above, it is clear that theMedford campus officers have substantial workcontact with the Boston campus officers as a result ofthe latter's temporary details to the Medford campus.Based on the record as a whole and particularly thefacts that these two small groups of officers areemployed for a similar purpose, receive essentiallythe same training, perform common duties, havefrequent work relationships with one another, aresubject to common personnel policies, and enjoycommon benefits, we find in these circumstances thatthe officers at the Medford campus do not have acommunity of interest sufficiently distinct andseparate from that of the officers at the Bostoncampus so as to warrant the establishment of aseparate unit as found by the Regional Director.Rather, we find that the following combined unit ofcampus officers of the Employer constitutes a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act: 9All police officers of the Employer employed atits Medford and Boston, Massachusetts, loca-tions, but excluding desk officers, clerks, officeclerical employees and supervisors as defined inthe Act.Accordingly, we shall remand the case to theRegional Director in order that he may conduct anelection pursuant to his Decision and Direction ofElection, as modified herein, except that the payrollperiod for determining eligibility shall be that endingimmediately before the date of issuance of thisDecision on Review. [Excelsior footnote omittedfrom publication.]weeks, and they were present for commencement, fraternity parties, athleticevents, and other events throughout the year. While the record shows thatcommunity police were sometimes used in addition to Boston and Medfordcampus police, there was undisputed evidence that the Employer firstattempts to assign its own officers temporarily before requesting localcommunity police aid.9 In the event Petitioner does not wish to proceed to an election in theunit found appropriate herein, it shall so notify the Regional Director bywritten notice within 7 days of the date of issuance of this Decision.Moreover, as the unit found appropriate is broader than that originallyrequested by the Petitioner, the Regional Director shall determine whetherits showing of interest is sufficient before proceeding with the election.524 TRUSTEES OF TUFTS COLLEGEMEMBER MURPHY, dissenting:In disagreement with my colleagues, and inagreement with the Regional Director (see theattached relevant portions of his decision), I wouldfind a unit consisting of the police at the Medfordlocation appropriate. The employees at that locationare separately hired, supervised, and disciplined,have a separate seniority system for vacations andshifts, operate with a separate budget, have aseparate personnel office, and even somewhat differ-ent uniforms. Although, as the majority states, theyare hired for the same purposes as employees at theBoston location, occasionally work with thoseemployees, and share with them some commonpersonnel policies, these factors are not, whenconsidered in light of the other factors, sufficient towarrant a finding that a unit consisting of the policeat this separate location is inappropriate.Accordingly, I would affirm the Regional Direc-tor's Direction of an Election in a unit limited to theMedford location.APPENDIXAll employees are subject to uniform personnel policiesand procedures, except that the police officers who all havethe same wage rates and fringe benefits, are given differentvacations and holidays because of the three shift nature oftheir duties.The Medford policemen are supervised on a day-to-daybasis by Chief of Police Herbert Voye who also hires anddisciplines them and is responsible for approving all officerrecommendations to the Massachusetts Public SafetyDirector for their appointment as special officers after theyare hired. The Chief also formulates a uniform policyregarding firearms for all officers.The Boston campus policemen are supervised on a day-to-day basis by Captain Thomas W. Vallencourt who hires,disciplines and assigns overtime to them. The Chief ofPolice has no authority over the Boston policemen.Voye reports to William Slater, Director of Grounds andBuildings, while Vallencourt reports to Larry Miner, [sic]Director of Physical Plants. Voye and Vallencourt sepa-rately develop and control the budgets for their locations.The Boston campus police use a different radio frequen-cy than Medford for communication. There is no inter-change of officers although Boston's officers along with thecity police of Medford and Somerville are given specialassignments for major events on the Medford campus suchas graduation exercises.Although job vacancies are posted in Boston andMedford, seniority is based on location for pickingvacations. Additionally, Medford has ongoing servicetraining while Boston does not. The Boston campuspolicemen have slightly different looking uniforms and usea different uniform supplier.The Board holds that, absent a bargaining history in amore comprehensive unit or the existence of countervailingfactors, a single plant unit will be considered presumptivelyappropriate. Dixie Belle Mills, Inc., 139 NLRB 629.In the instant matter, the separate day-to-day supervisionof the Boston and Medford campus policemen includingseparate hiring and discipline, separate budgets, separateradio-frequencies, and different uniforms coupled with thelack of interchange indicate that they are separateoperations and the presumption of a single plant has notbeen rebutted. In these circumstances, it is found thepolicemen in the Medford location constitute an appropri-ate unit.525